           Case 1:19-cv-07815-GHW Document 37 Filed 04/13/21 Page 1 of 3


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
  ------------------------------------------------------------- X          DOC #: _________________
                                                                :          DATE FILED: 4/13/2021
  CHANDRA K. BARRETT,                                           :
                                                                :
                                                                :
                                                Plaintiff,      :
                                                                :   1:19-cv-07815-GHW
                               -against-                        :
                                                                :         ORDER
  RUBEN R. ROSARIO and ASPEN                                    :
  LANDSCAPING CONTRACTING, INC.                                 :
                                                                :
                                             Defendants. :
                                                                :
------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

         On April 7, 2021, the Court scheduled a hearing for April 13, 2021 to discuss Michael G.

LoRusso, P.C. and Hogan & Cassell’s April 6, 2021 motions to withdraw as counsel of record for

Plaintiff Chandra Barrett. See Dkt. Nos. 30-32. In two separate orders, the Court ordered Ms.

Barrett to attend the April 13, 2021 hearing. See Dkt. Nos. 32, 34. She failed to do so, though the

Court, Plaintiff’s counsel, Defendants’ counsel, and the court reporter all appeared on the line for the

conference.

         Accordingly, the hearing to discuss Plaintiff’s counsel’s motions to withdraw is rescheduled

to April 20, 2021 at 2:30 p.m. Ms. Barrett is ORDERED to participate in that conference.

The Court reminds Ms. Barrett that she is required to comply with the Court’s orders. Ms. Barrett

has now failed to comply with two of the Court’s orders. Mr. LoRusso has proffered that he

provided the Court’s orders to Ms. Barrett via email, overnight mail, and registered mail, and the

Court has not received any information that would indicate Ms. Barrett has not received those

orders. If Ms. Barrett continues to fail to comply with the Court’s orders, the Court expects to

dismiss this case under Federal Rule of Civil Procedure 41(b). Rule 41(b) provides, in relevant part,

that “[i]f the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant
          Case 1:19-cv-07815-GHW Document 37 Filed 04/13/21 Page 2 of 3



may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). “Although the text of

Fed. R. Civ. P. 41(b) expressly addresses only the case in which a defendant moves for dismissal of

an action, it is unquestioned that Rule 41(b) also gives the district court authority to dismiss a

plaintiff’s case sua sponte for failure to prosecute.” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209

(2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

        It is hereby ORDERED that the proceeding scheduled to take place on April 20, 2021 at

2:30 p.m. will take place on the Microsoft Teams videoconference platform. To access the

conference, paste the following link into your browser:

        https://teams.microsoft.com/l/meetup-
        join/19%3ameeting_MGE0ZWYwMmUtMjNlMy00YjU4LWFjNzEtMDlkYz
        VhYzAxYjVl%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-
        4d1c-919c-67c6543d3542%22%2c%22Oid%22%3a%2279c81400-3587-4ee7-8008-
        ba97ebee86ba%22%7d

        To use this link, you may need to download software to use the platform’s

videoconferencing features. 1 Participants are directed to test their videoconference setup in advance

of the conference—including their ability to access the link above.

        Users who are unable to download the Microsoft Teams application may access the meeting

through an internet browser, although downloading the Microsoft Teams application is highly

recommended. 2 When you successfully access the link, you may be placed in a “virtual lobby” until

the conference begins. Participants should also ensure that their webcam, microphone, and headset

or speakers are all properly configured to work with Microsoft Teams. For general guidelines for

participation in remote conferences, visit https://nysd.uscourts.gov/covid-19-coronavirus.




1 See Microsoft, Download Microsoft Teams (last visited January 27, 2021), https://www.microsoft.com/en-
us/microsoft-365/microsoft-teams/download-app.
2 Please note that participants who access the Teams meeting using an internet browser may only be able to

view one participant at a time.

                                                      2
         Case 1:19-cv-07815-GHW Document 37 Filed 04/13/21 Page 3 of 3



        Members of the press, public, or counsel may access the conference’s audio using the

following credentials:

                Call-in number:         1-917-933-2166
                Conference ID:          989 662 925#

        The Court requests that members of the public consider accessing the conference by

telephone, rather than through the Microsoft Teams videoconference platform. While the

proceeding is accessible to the public through the Microsoft Teams videoconference platform, the

inclusion of many participants on the videoconference platform can reduce the quality of the video

stream for the parties and their respective counsel.

        Plaintiff’s counsel is directed to email and mail a copy of this order to Plaintiff and to retain

proof of service.

        SO ORDERED.

Dated: April 13, 2021
       New York, New York                                 __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    3
